Fourth Court of Appeals
                                      San Antonio, Texas

                                  MEMORANDUM OPINION
                                          No. 04-13-00092-CV

                                   IN RE Mary Yturri DAHLMAN

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice

Delivered and Filed: February 13, 2013

PETITION FOR WRIT OF MANDAMUS DENIED

           On February 1, 2013, Relator Mary Yturri Dahlman filed a petition for writ of

mandamus. The court has considered the petition for writ of mandamus and is of the opinion

that Dahlman is not entitled to the relief sought. Accordingly, the petition for writ of mandamus

is DENIED. See TEX. R. APP. P. 52.8(a).



                                                                   PER CURIAM




1
  This proceeding arises out of Cause No. 2012-PC-1710, styled In the Guardianship of Mary Yturri Dahlman, An
Incapacitated Person, pending in the Probate Court No. 2, Bexar County, Texas, the Honorable Tom Rickhoff
presiding.